                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SAINT ANTHONY HOSPITAL,                         )
                                                )
               Plaintiff,                       )            Case No. 20-cv-2561
                                                )
       v.                                       )            Hon. Steven C. Seeger
                                                )
THERESA EAGLESON, in her official               )
capacity as Director of the Illinois Department )
of Health and Family Services,                  )
                                                )
               Defendant.                       )
__________________________________________)

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Saint Anthony Hospital is a charitable hospital located on the west side of

Chicago. It cares for a disproportionately poor patient population, so it relies heavily on

Medicaid for its funding. But the Hospital has encountered all sorts of problems receiving

payments from managed care organizations (“MCOs”), which are private healthcare insurance

companies that administer the bulk of the Medicaid program in Illinois. All too often, the

payments arrive late, or not at all.

        Saint Anthony filed suit and asserted a right to payment under the Medicaid Act. But it

didn’t sue the MCOs. Instead, the Hospital filed a complaint against Theresa Eagleson, the

Director of the Illinois Department of Health and Family Services (“HFS”). HFS is the state

agency that is responsible for overseeing Medicaid in Illinois.

        The theory of the complaint is that the state is failing to oversee the MCOs as required by

federal law. The Hospital claims that the state’s Medicaid system involving the MCOs is

plagued by “dysfunction.” See Cplt., at ¶ 38. The lack of oversight has allowed the MCOs to

run rampant and shirk their responsibility to pay providers like Saint Anthony in full and in a
timely manner. Saint Anthony seeks an injunction to force the state to compel the MCOs to do

better.

          The state moved to dismiss on a number of grounds. For the reasons stated below, the

motion to dismiss is granted.

                                             Background

          Saint Anthony Hospital opened its doors in 1898. See Cplt., at ¶ 16 (Dckt. No. 1). For

over a century, the Hospital has provided medical care and social services to the communities on

the west side of Chicago. Id. at ¶¶ 1, 12, 16. The patient population at Saint Anthony is

disproportionately poor. Id. at ¶¶ 10, 16.

          The patients may not have the means to pay for what they need, but that does not stop the

Hospital from caring for them. Saint Anthony is a “safety net” hospital, meaning that it cares for

the needy without regard for their ability to pay. Id. at ¶¶ 2, 16; see also 305 ILCS 5/5‐5e.1.

Saint Anthony cares for everyone, and “turn[s] away no one.” See Cplt., at ¶ 10 (Dckt. No. 1).

          The Hospital relies heavily on Medicaid to carry out its mission. Id. at ¶¶ 1, 16.

Medicaid is a program funded by the federal and state governments to pay for health care for

low-income families. Id. at ¶ 22; see generally 42 U.S.C. § 1396 et seq. The federal government

provides funds to the states, and the states then contribute funds and administer the program

within their borders. See Cplt., at ¶ 22.

          States can elect whether to participate in the Medicaid program. But if states elect to

participate, the federal government requires them to comply with certain conditions as expressed

in the Medicaid Act. For example, states must submit a plan to the federal government for

approval, and the plan must describe how they intend to administer their Medicaid program. See

42 U.S.C. § 1396a.



                                                   2
        There is an enforcement mechanism on the back end. States must comply with the

conditions in the statute, or else risk the possibility of losing federal funding. See Planned

Parenthood of Indiana, Inc. v. Comm’r of Indiana State Dep’t of Health, 699 F.3d 962, 969 (7th

Cir. 2012); Collins v. Hamilton, 349 F.3d 371, 374 (7th Cir. 2003) (“[O]nce a state elects to

participate [in Medicaid], it must abide by all federal requirements and standards set forth in the

Act.”); 42 U.S.C. § 1396c.

        The Illinois Department of Healthcare and Family Services is the agency that administers

this state’s Medicaid program. Id. at ¶ 13. Defendant Theresa Eagleson is the Director, and is

responsible for ensuring that the state program complies with federal law. Id. at ¶¶ 13, 24.

        Medicaid patients in Illinois can enroll in one of two programs: the “fee for service”

program, or the “managed care” program. Id. at ¶¶ 25–26; see also Aperion Care, Inc. v.

Norwood, 2018 WL 10231154, at *1 (N.D. Ill. 2018), aff’d sub nom Bria Health Servs., LLC v.

Eagleson, 950 F.3d 378 (7th Cir. 2020). When a patient is enrolled in the “fee for service”

program, the state pays for the patient’s medical care directly. See Midwest Emergency Assocs.-

Elgin Ltd. v. Harmony Health Plan of Illinois, Inc., 382 Ill. App. 3d 973, 975, 321 Ill. Dec. 175,

888 N.E.2d 694 (2008). So, when Saint Anthony treats a patient in the fee for service program,

it sends the bill to the state.

        The other program is the “managed care” program, and that’s the program at issue in this

case. Under that program, the state pays a private insurance company a flat monthly fee, on a

per member basis. Id. at 975–76. And in exchange, the private insurance company agrees to pay

for each patient’s medical care. Id. The private insurance companies that participate in the

Medicaid program are known as managed care organizations (again, “MCOs”). Id. When Saint

Anthony treats a patient insured through the managed care program, it sends the bill to an MCO.



                                                  3
        Illinois introduced the managed care program in 2006. See Cplt., at ¶ 31 (Dckt. No. 1).

At first, the program was a small part of the state’s Medicaid spending, representing less than 3%

of the state’s total expenditures. Id. But the program has expanded significantly in recent years.

Id. Illinois spent $251 million on MCOs in 2010, and by 2019, the expenditures shot up to

$12.73 billion. Id. As of January 2020, over 2.1 million people are enrolled in the state’s

managed care program. Id. at ¶ 35. That’s roughly 80% of the state’s Medicaid enrollees. Id.1

        Meanwhile, the state reduced the number of MCOs from twelve to seven in 2017. Id. at

¶¶ 32–35. So fewer MCOs are providing an ever-growing amount of services. The total value of

the state’s contracts with the seven MCOs is $63 billion, the largest single procurement in

Illinois history. Id. at ¶ 34.

        As Saint Anthony tells it, the radical expansion came with significant growing pains.

According to the complaint, the state presided over a “hasty roll-out” of the managed care

program that was “haphazardly-planned and poorly-executed.” Id. at ¶¶ 36–37. The Hospital

claims that the state fails to provide sufficient oversight of the MCOs, who take advantage of the

fact that the state is asleep at the wheel.

        The complaint recounts the many problems that Saint Anthony has experienced when it

attempts to receive payment from the MCOs. In the Hospital’s view, the MCOs have an

incentive to pay nothing, or pay as little as possible, or pay as late as possible. Id. at ¶¶ 26, 65.

And that’s exactly what the MCOs are doing. According to the complaint, the MCOs are

dragging their feet, and the state isn’t doing anything about it. Id. at ¶ 65.




1
  For additional background, see Illinois’ Massive Shift to Managed Care at *1, 5, Illinois Comptroller,
available at https://illinoiscomptroller.gov/news/fiscal-focus/illinois-massive-shift-to-managed-care/ (last
visited July 1, 2021). Saint Anthony cited this article in the complaint. See Cplt., at ¶ 31 n.8 (Dckt. No.
1).

                                                     4
        Saint Anthony points to four bad practices in particular. Id. at ¶ 43. In a nutshell, the

MCOs deny many of the claims, or don’t pay in full, or put up roadblocks, or don’t make it clear

what they are paying and what they’re denying. “The MCOs have systematically delayed and

denied claims without justification, failed to pay undisputed claims, and when payments are

made, they refuse to provide the detail necessary for Saint Anthony to determine if it is receiving

proper payment or, if not, why not.” Id. at ¶ 6.

        First, the MCOs deny Saint Anthony’s claims much more often than in the past.

Specifically, claims are denied at a rate that is “four times greater” than “under the previous

system.” Id. at ¶ 46. As a result, the Hospital “is not paid for a substantial amount of services it

provides.” Id. at ¶ 48. A denial means that Saint Anthony must foot the bill. Id.

        Many of the denials involve ticky-tack issues and “technical ‘gotchas.’” Id. at ¶ 47. For

example, “Illinicare MCO denied $92,000 in charges submitted by Saint Anthony because the

patient label was placed on a State-mandated consent form for the procedure instead of the

patient’s name being handwritten on the form.” Id.

        Second, when the MCOs do approve claims, they make Saint Anthony wait a long time

for the funds. Today, Saint Anthony “has to wait anywhere from 90 days to 2 years to be paid by

the MCOs.” Id. at ¶ 51; see also id. at ¶¶ 72–73. But in the meantime, Saint Anthony has bills

of its own to pay. Without receiving payment from the MCOs, Saint Anthony has trouble paying

its vendors. Id. at ¶ 51.

        Third, the process for requesting payment from the MCOs is unduly cumbersome. Id. at

¶¶ 52–54. Each MCO has its own policies and procedures for how to request payment, creating

a “labyrinth” that is difficult to navigate. Id. at ¶ 52.




                                                    5
        Fourth, when the MCOs do tender payment, it’s difficult to tell what they’re paying for.

That is, the “MCOs do not provide itemized claims data showing a breakdown of how it

calculated the total amount of payment for a claim, leaving Saint Anthony to guess whether it

received the full amount due to it.” Id. at ¶ 57.

        Overall, Saint Anthony is facing “unjustified denials, unwarranted delays . . . and

increased costs to try to navigate this broken system.” Id. at ¶ 54. The Hospital has to devote

resources to try to get paid, and any money spent on reimbursement efforts is money that it can’t

spend on patient care. Id. The lack of payment creates a risk of cutting services, and may put

the Hospital itself in jeopardy. Id.

        All of those bad practices, but especially the delays in payment, have had disastrous

financial consequences for Saint Anthony. Id. at ¶¶ 10, 70. For one, late payments have resulted

in a precipitous decline in cash on hand. “From 2015 to 2019, Saint Anthony’s cash on hand has

fallen 98%: from over $20 million (enough to fund 72 days of operation) to less than $500,000

(less than 2 days).” Id. at ¶ 21. By Saint Anthony’s calculations, MCOs currently owe Saint

Anthony north of $20 million in Medicaid payments. Id. at ¶ 4. Saint Anthony has also suffered

a 20% decline in net revenue per patient. Id. at ¶ 71.

        According to the complaint, the MCOs know that they have leverage over vulnerable

hospitals like Saint Anthony. And they are taking full advantage of it. Saint Anthony has

attempted to resolve disputes with the MCOs, but has encountered “delay, unreasonable requests

for additional information, and a general lack of responsiveness.” Id. at ¶ 64. The Hospital is

forced to endure a “time-consuming, resource-intensive, [and] often futile appeals process.” Id.

at ¶ 48. The MCOs subject Saint Anthony to months of haggling, and all too often, the end

result is a settlement offer at a “substantial discount.” Id. at ¶ 64.



                                                    6
        The “bottom line” is that Saint Anthony “is being paid much less than before the

Medicaid managed care expansion under the prior administration [of Governor Rauner].” Id. at

Id. at ¶ 61. And the financial situation of the Hospital has hit a “crisis point.” Id. at ¶ 70; see

also id. at ¶ 10.

        At this point, a reader could be forgiven for thinking that Saint Anthony filed suit against

the MCOs. But that’s not the case at all. The contracts between Saint Anthony and the MCOs

include an arbitration provision, so presumably the Hospital didn’t sue the MCOs because it

can’t sue the MCOs (in federal court, anyway).2 Instead, Saint Anthony brought this lawsuit

against Theresa Eagleson in her capacity as the Director of the Illinois Department of Health and

Family Services.

        The theory of the case is that the Medicaid Act requires states to oversee the MCOs.

Saint Anthony basically claims that the Medicaid Act requires the state to ensure that the MCOs

pay providers in a timely manner. But instead of doing its job and providing oversight, the state

“has given MCOs carte blanche to delay and deny claims and payments.” Id. at ¶ 65. And by

falling down on the job, the state is violating federal law, and placing the Hospital in peril. Id. at

¶¶ 70, 78.

        Saint Anthony filed a two-count complaint. Each Count alleges that provisions of the

Medicaid Act give providers rights that are enforceable under section 1983. The provisions


2
  Saint Anthony could have taken up these issues directly with the MCOs through arbitration. Saint
Anthony has contracts with all seven MCOs in the Illinois managed care program, and those contracts
detail which services each entity covers, how much they’ll reimburse the Hospital, and how the claims
approval process works. See Joint Reply Brief in Support of the MCOs’ Mtns.’ to Compel Arbitration
and Stay Action, at 3 (Dckt. No. 93); Cplt. at ¶ 72 (Dckt. No. 1). The agreements also state the timeline
when the MCOs must process certain claims. Id. But the contracts also contain binding arbitration
clauses, which require both parties to litigate any disputes in front of an arbitrator instead of a court. Id.
A number of the MCOs intervened in this action and filed motions to compel arbitration. As they see it,
Saint Anthony’s lawsuit against the state is a round-about, back-door way to get around the arbitration
provisions.

                                                       7
differ, but the gist of each Count is the same. The Hospital claims that it has a statutory right to

prompt payment, and that the state has a duty to enforce the payment obligations of the MCOs.

       Count I rests largely on section 1396u-2(f), a statutory provision about the content of a

contract between the state and an MCO. That section provides that a “contract” between the

state and an MCO “shall provide” that the MCO “shall make payment to health care providers

. . . on a timely basis consistent with the claims payment procedures described in section

1396a(a)(37)(A) of this title,” unless the MCO and the provider make a different deal. See 42

U.S.C. § 1396u-2(f).

       That section ropes in section 1396a(a)(37)(A). And section 1396a(a)(37)(A), in turn,

requires a state’s plan to have procedures that ensure prompt payment. “A State plan for medical

assistance must . . . provide for claims payment procedures which . . . ensure” that a certain

percentage of claims are paid by a certain period of time. See 42 U.S.C. § 1396a(a)(37)(A).

Specifically, the “procedures” must “ensure” that 90% of claims are paid within 30 days, and

99% of claims are paid within 90 days. Id.

       Count I also cites a statutory provision that creates a remedy for non-compliance. See

Cplt., at ¶ 81. The federal government can withhold funds from a state if the MCOs do not

comply with section 1396u-2, and by extension 1396u-2(f). “[N]o payment shall be made under

this subchapter to a State . . . unless . . . the entity complies with the applicable requirements of

section 1396u-2.” See 42 U.S.C. § 1396b(m)(2)(A)(xii).

       Viewing those provisions as a whole, Saint Anthony claims that the state has a duty to

ensure that MCOs pay providers in a timely manner. The Hospital alleges that the state is falling

down on the job, by shirking its responsibility to ensure payment to providers. The state’s lax

approach toward payment, in the Saint Anthony’s view, violates federal law.



                                                   8
       Count II rests primarily on section 1396a(a)(8), which is about the state’s Medicaid plan.

The state plan must provide that “medical assistance . . . shall be furnished with reasonable

promptness to all eligible individuals.” See 42 U.S.C. § 1396a(a)(8). The definition of “medical

assistance” includes payment for medical care. See 42 U.S.C. § 1396d(a). Reading those

provisions together, Saint Anthony claims that the reference to “reasonable promptness” creates

a right to be paid on the 30-day/90-day schedule set out in section 1396a(a)(37)(a), the section

discussed above. See Cplt., at ¶ 90 (Dckt. No. 1).

       Saint Anthony seeks declaratory and injunctive relief. The Hospital seeks a declaratory

judgment that the state has violated federal law by failing to ensure that the MCOs meet the

requirements for timely payment. Id. at ¶¶ 87, 96.

       The Hospital also requests an injunction to force the state to “caus[e]” the MCOs to pay

claims by set deadlines. Id. The sought-after injunction also would require the state to collect

monthly reports on the payment of claims by the MCOs, and would compel the state to force the

MCOs to use a standard format for the payment of all claims. Id. So the Hospital wants an

injunction to force the state’s hand to twist the MCOs’ arms.

       If the MCOs still do not comply, Saint Anthony seeks an injunction requiring the state to

“terminate its MCO contracts,” and “retake responsibility for payment of claims.” Id. That

relief would, in effect, end a program that currently serves 80% of the state’s Medicaid enrollees,

totaling more than 2.1 million people. Id. at ¶ 35.

       The state moved to dismiss on a number of grounds. See Def.’s Mem. (Dckt. No. 24).

The lead argument is that the Medicaid Act does not impose a 30-day/90-day payment schedule

for hospitals like Saint Anthony. In its view, that timetable applies to practitioners, not




                                                  9
providers. Next, the state argues that the provisions in question do not give rise to a private of

action. The state also invokes the Eleventh Amendment.

       The Court concludes that the statutory provisions in question do not give rise to a private

right of action, because they do not create rights that are enforceable under section 1983. And

even if a plaintiff could bring a claim, Saint Anthony has failed to state a claim for which relief

can be granted.

                                          Legal Standard

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

the merits of the case. See Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510,

1520 (7th Cir. 1990). In considering a motion to dismiss, the Court must accept as true all well-

pleaded facts in the complaint and draw all reasonable inferences in the plaintiff’s favor. See

AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive, the complaint must

give the defendant fair notice of the basis for the claim, and it must be facially plausible. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

                                            Discussion

       The motion to dismiss raises a number of issues. The Court will first address whether

there is a private right of action, and then will turn to whether Saint Anthony’s complaint states a

claim. Step one is deciding whether Congress authorized claimants to enter the courthouse at all.




                                                 10
I.      The Existence of a Private Right of Action

        “Medicaid is a cooperative program through which the federal government reimburses

certain expenses of states that promise to abide by the program’s rules.” See Nasello v.

Eagleson, 977 F.3d 599, 601 (7th Cir. 2020); Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 502

(1990) (noting that the Medicaid Act requires states to “comply with certain requirements

imposed by the Act and regulations promulgated by the Secretary of Health and Human

Services”); see also Planned Parenthood of Indiana, Inc. v. Comm’r of Indiana State Dep’t of

Health, 699 F.3d 962, 969 (7th Cir. 2012). The Medicaid Act is an example of Congress

exercising its power under the Spending Clause. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 567

U.S. 519, 576 (2012). “[L]egislation enacted pursuant to the spending power is much in the

nature of a contract; in return for federal funds, the States agree to comply with federally

imposed conditions.” See Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 2 (1981).

The federal government provides funds, with strings attached.

        Saint Anthony believes that the state is not living up to its end of the bargain. As the

Hospital tells it, the MCOs are shirking their payment obligations, and the state is letting them

get away with it.

        A threshold issue is whether Saint Anthony can bring a claim at all. That is, the first step

is deciding whether Congress created a private right of action. It is one thing to create

substantive federal law; it is another to create a private right of action to enforce it in the federal

courthouse. See Alexander v. Sandoval, 532 U.S. 275, 286–87 (2001) (“The judicial task is to

interpret the statute Congress has passed to determine whether it displays an intent to create not

just a private right but also a private remedy. . . . Without it, a cause of action does not exist and

courts may not create one, no matter how desirable that might be as a policy matter, or how



                                                   11
compatible with the statute.”); see also Lampf, Pleva, Lipkind, Prupis & Petigrow v. Gilbertson,

501 U.S. 350, 365 (1991) (“Raising up causes of action where a statute has not created them may

be a proper function for common-law courts, but not for federal tribunals.”) (Scalia, J.,

concurring).

        The Medicaid Act is chock-full of requirements for the states. But it does not create a

private cause of action for providers like Saint Anthony to enforce the payment obligations. The

Hospital has not pointed to any foothold in the text of the statute that authorizes a claim against

the state. In fact, Saint Anthony doesn’t even argue that the Medicaid Act itself green-lights a

private right of action.

        Instead, the Hospital relies on section 1983 as the springboard for bringing a claim. The

text of the statute provides:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper proceeding for redress . . . .

See 42 U.S.C. § 1983 (emphasis added).

        Section 1983 “means what it says.” See Maine v. Thiboutot, 448 U.S. 1, 4 (1980). The

statute “authorizes suits to enforce individual rights under federal statutes as well as the

Constitution.” See City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 119 (2005).

        For present purposes, the key word in the statute is “rights.” See 42 U.S.C. § 1983. The

text of the statute authorizes suits to enforce “rights, not the broader or vaguer ‘benefits’ or

‘interests.’” Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002) (emphasis in original); see also

Blessing v. Freestone, 520 U.S. 329, 340 (1997) (“In order to seek redress through § 1983,

however, a plaintiff must assert the violation of a federal right, not merely a violation of federal

                                                  12
law.”). The statute “does not provide an avenue for relief every time a state actor violates a

federal law.” City of Rancho Palos Verdes, 544 U.S. at 119.

       To enforce a federal statute under section 1983, a plaintiff must demonstrate that the

“federal statute creates an individually enforceable right in the class of beneficiaries to which he

belongs.” Id. Three factors come into play when deciding whether a statute creates a right that

is enforceable under section 1983: (1) “Congress must have intended that the provision in

question benefit the plaintiff;” (2) the asserted right must not be “so vague and amorphous that

its enforcement would strain judicial competence;” and (3) the statute must “unambiguously

impose a binding obligation on the States,” meaning that the “provision giving rise to the

asserted right must be couched in mandatory, rather than precatory, terms.” Blessing, 520 U.S.

at 340–41.

       Those factors “are meant to set the bar high.” See Planned Parenthood of Indiana, 699

F.3d at 973; see also BT Bourbonnais Care LLC v. Norwood, 866 F.3d 815, 820–21 (7th Cir.

2017) (noting that the test is “strict”). A plaintiff must come forward with an “unambiguously

conferred right to support a cause of action brought under § 1983.” See Gonzaga, 536 U.S. at

283; see also id. at 290 (“In sum, if Congress wishes to create new rights enforceable under

§ 1983, it must do so in clear and unambiguous terms . . . .”); Armstrong v. Exceptional Child

Center, Inc., 575 U.S. 320, 332 (2015) (“Our precedents establish that a private right of action

under federal law is not created by mere implication, but must be ‘unambiguously conferred.’”)

(quoting Gonzaga, 536 U.S. at 283).

       This “rigorous” approach reflects concerns about federalism, by ensuring that courts do

not allow states to become embroiled in litigation based on conditions not clearly expressed in

the statutory text. See Planned Parenthood of Indiana, 699 F.3d at 973; Pennhurst, 451 U.S. at



                                                 13
24. It promotes the separation of powers, too, by ensuring that courts do not give the green light

to suits not authorized by Congress. See Hernandez v. Mesa, 140 S. Ct. 735 (2020); Ziglar v.

Abbasi, 137 S. Ct. 1843 (2017); Alexander, 532 U.S. at 287 (“Like substantive federal law itself,

private rights of action to enforce federal law must be created by Congress.”); Nasello, 977 F.3d

at 601 (“Creating new rights of action is a legislative rather than a judicial task.”). It is the role

of Congress, not courts, to open the courthouse doors to claimants.

        “Once a plaintiff demonstrates that a statute confers an individual right, the right is

presumptively enforceable by §1983.” Gonzaga, 536 U.S. at 284. But the presumption is

rebuttable. See Blessing, 520 U.S. at 341. The state can rebut the presumption by showing that

Congress “shut the door to private enforcement either expressly, through ‘specific evidence from

the statute itself,’ or ‘impliedly, by creating a comprehensive enforcement scheme that is

incompatible with individual enforcement under § 1983.’” See Gonzaga, 536 U.S. at 284 n.4

(quoting Blessing, 520 U.S. at 341).

        In Wilder v. Virginia Hospitals, 496 U.S. 498, 508–12 (1990), the Supreme Court

allowed plaintiffs to use section 1983 to bring a claim to enforce a now-defunct provision of the

Medicaid Act known as the Boren Amendment. That provision permitted the federal

government to reduce a state’s Medicaid funding unless it paid hospitals for their services at

certain rates. The Supreme Court held that the plaintiffs could bring their claim under section

1983. Id. at 508.

        But the Wilder approach to section 1983 seems to have reached the end of the line. In the

ensuing decades, the Supreme Court has shown little enthusiasm for using section 1983 as a

gateway for claims involving Spending Clause legislation. The Supreme Court itself has

acknowledged that its “later opinions plainly repudiate the ready implication of a § 1983 action



                                                  14
that Wilder exemplified.” See Armstrong, 575 U.S. at 330 n.*; see also Bruggeman ex rel.

Bruggeman v. Blagojevich, 324 F.3d 906, 911 (7th Cir. 2003) (holding that section 1396a(a)(19)

“cannot be interpreted to create a private right of action, given the Supreme Court’s hostility,

most recently and emphatically expressed in Gonzaga . . . to implying such rights in spending

statutes”).

        In a string of cases, the Seventh Circuit has addressed whether various provisions of the

Medicaid Act create a right that is enforceable under section 1983. The outcomes are a mixed

bag, meaning that the Court of Appeals has sometimes found a private right of action, and

sometimes not. Each case turned on the unique statutory provisions at issue. See Bontrager v.

Indiana Family and Social Servs. Admin., 697 F.3d 604, 607 (7th Cir. 2012) (recognizing a

private right of action under section 1396a(a)(10)(A)); Planned Parenthood of Indiana, 699 F.3d

at 974 (holding that section 1396a(a)(23) creates a federal right vested in Medicaid-eligible

individuals); BT Bourbonnais Care, 866 F.3d 820–23 (holding that section 1396a(a)(13) creates

a federal right vested in nursing homes); Nasello, 977 F.3d at 601 (holding that section

1396a(r)(1)(A) does not create a federal right vested in nursing home residents).

        The Seventh Circuit recently surveyed the state of the law in this area in Nasello v.

Eagleson, 977 F.3d 599 (7th Cir. 2020). Nasello involved a claim under section 1983 to enforce

a provision of the Medicaid Act requiring states to pay more for “medically needy” individuals.

Id. at 600–01. Plaintiffs argued that the statute required the state to reimburse them for past bills.

Id.

        The Seventh Circuit held that the provision in question did not create a right enforceable

under section 1983. “Medicaid does not establish anyone’s entitlement to receive medical care

(or particular payments); it requires only compliance with the terms of the bargain between the



                                                 15
state and federal governments.” Id. at 601. The Court of Appeals noted the steady flow of cases

from the Supreme Court finding no private right of action under Spending Clause legislation.

“In the three decades since Wilder it has repeatedly declined to create private rights of action

under statutes that set conditions on federal funding of state programs.” Id.; see also Armstrong,

575 U.S. 320; Astra USA, Inc. v. Santa Clara County, 563 U.S. 110 (2011); Gonzaga, 536 U.S.

273.

       Courts have no power to “enlarge the list of implied rights of action when the statute sets

conditions on states’ participation in a program, rather than creating direct private rights.” See

Nasello, 977 F.3d at 601. Creating a private right of action is the business of the legislature, not

the judiciary. Id. If the state is falling down on the job under the Medicaid Act, an interested

person can resort to the “administrative process – and if that fails they could ask the responsible

federal officials to disapprove a state’s plan or withhold reimbursement.” Id. at 601–02.

       So the question here is whether the provisions of the Medicaid Act create a right that is

enforceable by providers like Saint Anthony under section 1983. Based on the standards laid

down in Blessing and Gonzaga, Saint Anthony has no private right of action against the state.

The Court will take up the relevant statutory provisions by Count.

       A.      Section 1396u-2(f) (Count I)

       In Count I, Saint Anthony claims that the state has an obligation to ensure that the MCOs

pay providers in a timely manner. The Hospital rests its claim on section 1396u-2(f) of the

Medicaid Act, which sets requirements for a contract between a state and MCOs. Section

1396u-2(f) provides:

       A contract under section 1396b(m) of this title with a medicaid managed care
       organization shall provide that the organization shall make payment to health
       care providers for items and services which are subject to the contract and that are
       furnished to individuals eligible for medical assistance under the State plan under

                                                 16
        this subchapter who are enrolled with the organization on a timely basis consistent
        with the claims payment procedures described in section 1396a(a)(37)(A) of this
        title, unless the health care provider and the organization agree to an alternate
        payment schedule and, in the case of primary care services described in section
        1396a(a)(13)(C) of this title, consistent with the minimum payment rates specified
        in such section (regardless of the manner in which such payments are made,
        including in the form of capitation or partial capitation).

See 42 U.S.C. § 1396u-2(f) (emphasis added). The “contract under section 1396b(m)”

means a “contract between the State and the entity,” meaning the an MCO. Id.; 42

U.S.C. § 1396b(m)(2)(A)(iii).

        Section 1396u-2(f) expressly invokes the “claims payment procedures” in section

1396a(a)(37)(A). That section, in turn, sets requirements for claims payment procedures in a

state’s plan. Specifically:

        A State plan for medical assistance must . . . provide for claims payment
        procedures which . . . ensure that 90 per centum of claims for payment (for which
        no further written information or substantiation is required in order to make
        payment) made for services covered under the plan and furnished by health care
        practitioners through individual or group practices or through shared health
        facilities are paid within 30 days of the date of receipt of such claims and that 99
        per centum of such claims are paid within 90 days of the date of receipt of such
        claims.

See 42 U.S.C. § 1396a(a)(37)(A) (emphasis added).

        Applying the Blessing factors, the Court concludes that sections 1396u-2(f) and

1396a(a)(37)(A) do not create rights that are enforceable under 1983. Simply put, there is no

private right of action.

        The first factor under Blessing is whether “Congress . . . intended that the provision in

question benefit the plaintiff.” Blessing, 520 U.S. at 340. Nothing “less than an unambiguously

conferred right is enforceable by § 1983.” Gonzaga, 536 U.S. at 282.




                                                 17
       At first blush, the provisions might give the impression that they are designed to benefit

providers like Saint Anthony. After all, the provisions are about timely payment. In life, the

people most interested in timely payment are the people getting paid.

       But that’s not the sort of entitlement that can give rise to an enforceable right. The

Supreme Court made clear in Gonzaga that a generalized “benefit” isn’t good enough. See id. at

283. Falling within the “general zone of interest” is not enough to have a right. Id. To create

judicially enforceable rights, the statute’s text “must be ‘phrased in terms of the persons

benefited,’” and have “‘an unmistakable focus on the benefited class.’” Id. at 284 (quoting

Cannon v. University of Chicago, 441 U.S. 677, 692 n.13 (1979)) (emphasis in original).

       That sort of rights-creating language is missing in the provisions at hand. Section 1396u-

2(f) is about the content of contracts between the state and MCOs. A “contract” with MCOs

“shall provide” that the MCOs “shall make payment” on a “timely basis consistent with the

claims payment procedures described in section 1396a(a)(37)(A).” See 42 U.S.C. § 1396u-2(f).

Instead of creating rights to payment, section 1396u-2(f) requires the contracts to do the heavy

lifting. Id. The provision itself does not entitle providers to much of anything, and does not

contain any “explicit rights-creating terms.” See Gonzaga, 536 U.S. at 284.

       In other words, section 1396u-2(f) requires the state to include certain provisions in its

contracts with MCOs. It does not require the state to enforce those provisions, or otherwise

ensure that MCOs pay providers promptly.

       Saint Anthony is not claiming that the contracts between the state of Illinois and the

MCOs are missing provisions required by the statute. In other words, Saint Anthony is not

attempting to change the contractual arrangement between the state and the MCOs to bring it

into compliance with section 1396u-2(f). The issue isn’t whether a provider has an enforceable



                                                 18
right to require the state to include certain provisions in its contract with MCOs. Instead, the

Hospital asserts that it has a right to prompt payment, and that the state has a duty to make sure

that the MCOs pay as they should. And when reading the statute, that right simply isn’t there.

       Section 1396u-2(f) loops in section 1396a(a)(37)(A), but the result is the same. That

section is about the content of a state’s plan. “A State plan for medical assistance must . . .

provide for claims payment procedures . . . .” See 42 U.S.C. § 1396a(a)(37)(A). Those

“procedures” must “ensure” that 90% of claims are paid within 30 days, and 99% of claims are

paid within 90 days. Id.

       The statute sets prompt payment as a goal, but it stops short of creating a right to prompt

payment for the providers. In fact, section 1396a(a)(37)(A) does not mention providers at all.

There’s no “individually focused terminology” because there’s no mention of the providers. See

Gonzaga, 536 U.S. at 287. It’s hard to see how section 1396a(a)(37)(A) could “unambiguously

create[] an ‘individual entitlement’” in the hands of the providers when it does not mention the

providers at all. See Planned Parenthood of Indiana, 699 F.3d at 973 (citation omitted).

       Taken together, the provisions create a general benchmark, not an individual right. The

sections set an “aggregate plan requirement,” without establishing a “personal right.” Id. at 974.

So they cannot support the weight of a claim under section 1983.

       Saint Anthony relies heavily on BT Bourbonnais Care, but it does not lend much of a

hand. See Pl.’s Resp., at 11–14 (Dckt. No. 26). That case involved an express procedural right,

that is, a right to notice and comment before the state changed reimbursement rates. See BT

Bourbonnais Care, 866 F.3d at 821 (“[T]he Operators are not arguing that the current version of

section 1396a(a)(13)(A) creates a substantive right to any particular level of reimbursement.

Instead, they contend, it creates a procedural right to certain information, as well as a procedural



                                                 19
right to notice and comment.”). The Court of Appeals addressed the “narrow question” whether

section 1396a(a)(13)(A) created an “enforceable right to a public process.” Id. at 820.

       The Medicaid Act required the state to “provide . . . providers . . . reasonable opportunity

for review and comment on the proposed rates.” See 42 U.S.C. § 1396a(a)(13)(A). Based on the

plain language of the text, the Seventh Circuit held that the statute created an enforceable right.

The provisions at issue in BT Bourbonnais Care expressly required the state to do something for

the providers, to wit, give them notice and an opportunity to chime-in before changing rates.

       The provisions at hand in this case, in sharp contrast, contain no comparable language.

There is no language giving providers an unmistakable right to prompt payment. BT

Bourbonnais Care involved statutory language creating “unambiguous private rights,” but this

case does not. See BT Bourbonnais Care, 866 F.3d at 821. So it is not enough to argue that this

case, like BT Bourbonnais Care, involves “procedures.” See Pl.’s Resp., at 13 (Dckt. No. 26).

This case does involve procedures, but it does not involve a claim that the state violated

anyone’s procedural rights. See 42 U.S.C. § 1396a(a)(37) (“A State plan for medical assistance

must . . . provide for claims payment procedures . . . .”).

       The statute does contemplate a right of the providers in one sense. The Medicaid Act

contemplates two tiers of contracts: a contract between a state and the MCOs, and a contract

between the MCOs and the providers. See Community Health Care Ass’n of New York v. Shah,

770 F.3d 129, 137 (2d Cir. 2014) (“Under this system generally, the state does not directly

reimburse health service providers that serve Medicaid recipients. Rather, the state enters into a

contract with an MCO. The state then pays the MCO for each Medicaid patient enrolled with it.

The MCO, in turn, contracts with a health service provider . . . to provide medical services to its

enrollees.”); see also 42 U.S.C. § 1396u-2(a)(1)(A)(ii) (referring to “provider agreements with



                                                  20
managed care entities”); 42 U.S.C. § 1396u-2(f) (creating a carve-out if a “health care provider

and the organization agree to an alternate payment schedule”). The state provides funds to the

MCOs, and the MCOs provide funds to the providers, with each link of the chain forged by

contract.

        So Congress had in mind that providers would have contractual rights. And contractual

rights come with an ability to enforce the contract if there is a breach. Congress legislates

against the backdrop of the common law, and undoubtedly knew that contractual rights could

give rise to breach-of-contract claims. See Minerva Surgical, Inc. v. Hologic, Inc., No. 20-440,

2021 WL 2653265, at *7 (2021); Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 108

(1991) (“Congress is understood to legislate against a background of common-law adjudicatory

principles.”).

        Instead of imposing a statutory obligation of prompt payment, Congress decided that

providers would enter into contracts with MCOs, and that the contracts would carry the load.

Providers like Saint Anthony who believe that they are not receiving timely payment can assert

whatever rights they may have under those agreements. But the remedy is contractual in nature,

not a statutory claim against the state to compel the MCOs to do what they promised to do.

        Saint Anthony could have asserted whatever rights it may have under its agreements with

the MCOs. But the contracts also include arbitration provisions, and the MCOs (who intervened)

rightly argue that any dispute between Saint Anthony and the MCOs about their payments

belongs in front of an arbitrator. For whatever reason, the Hospital elected not to go that route.

But having taken a pass on the opportunity to pursue contractual rights – rights contemplated by

the statute – Saint Anthony cannot be heard to argue that this Court should open a backdoor to

the courthouse.



                                                 21
        The second Blessing factor is whether the asserted right is “so ‘vague and amorphous’

that its enforcement would strain judicial competence.” Blessing, 520 U.S. at 340–41 (citation

omitted). This factor is closer to the line. If the statute simply required payment on a “timely

basis” without more, it would stretch the ability of the judiciary to apply that standard in a

particular case. See 42 U.S.C. § 1396u-2(f). Payors and payees may have much different views

of what a “timely” payment is.

        But here, the statute does place markers for what it means to be “timely.” Under section

1396a(a)(37)(A), the procedures must ensure that 90% of so-called “clean claims” for payment

(i.e., claims that don’t require more information) are paid within 30 days, and that 99% of such

claims are paid within 90 days. See 42 U.S.C. § 1396a(a)(37)(A). Applying that standard to a

busy hospital with who-knows-how-many claims could be a herculean task, but it is not vague or

amorphous, either. It might strain judicial resources, but it would not strain “judicial

competence.” Blessing, 520 U.S. at 340–41. Applying a fixed standard to a lot of claims for

payment is not easy, but it’s not the same thing as applying a nebulous standard that no one can

pin down.

        The problem for this second factor is not so much that the standard is loosey-goosey.

The problem is that the statute does not create an individual right to payment by a fixed deadline

at all (i.e., Blessing factor one). But if the statute hypothetically did entitle providers to receive a

certain percentage of payments by a certain period of time, courts could use that yardstick to

measure compliance.

        The third and final Blessing factor is whether the statute “unambiguously impose[s] a

binding obligation on the States” using “mandatory, rather than precatory, terms.” Id. at 341.




                                                  22
“[T]he statute cannot leave any room for discretion on the part of the state . . . .” See BT

Bourbonnais Care, 866 F.3d at 822.

       The provisions do contain mandatory language, as exemplified by the use of the words

“shall” and “must.” See Maine Cmty. Health Options v. United States, 140 S. Ct. 1308, 1320

(2020). The statute provides that contracts “shall” contain provisions about payment procedures.

See 42 U.S.C. § 1396u-2(f). The statute also provides that a state plan “must” have claims

payment procedures. See 42 U.S.C. § 1396a(a)(37).

       But once again, § 1396u-2(f) simply requires the state to include certain provisions in its

contracts with the MCOs. It does not require the state to ensure that the MCOs are complying

with those provisions. That is, the Medicaid Act does not “require the State to ensure that the

MCOs timely and properly” make payments to providers. See Cplt., at ¶ 5 (Dckt. No. 1); see

also id. at ¶ 9 (“Saint Anthony brings this action . . . to order [the state] to comply with the

federal and state statutory and regulatory mandate to safeguard Medicaid money and oversee and

manage the MCOs . . . .”). The mandatory language is about the content of the contracts. It does

not contain mandatory language that compels the state to make sure that the MCOs pay up.

       If Congress had wanted to compel prompt payment to the providers, it could have easily

done so. Congress could have guaranteed that providers must receive a certain amount of

payments in a certain period of time. And it could have written a provision requiring the state to

enforce those obligations. But it didn’t. Instead, Congress elected to create requirements for

contracts, and requirements for a state’s plan. Those aren’t rights for providers.

       In sum, under the standards set out in Blessing and Gonzaga, sections 1396u-2(f) and

1396a(a)(37)(A) do not create rights that are enforceable under section 1983.




                                                  23
        B.      Section 1396a(a)(8) (Count II)

        The claim under Count II fails for many of the same reasons. Saint Anthony relies on

other statutory provisions, but they do not give rise to a private right of action, either.

        Saint Anthony invokes section 1396a(a)(8), which sets requirements for a state’s

Medicaid plan. “A State plan for medical assistance must . . . provide that all individuals

wishing to make application for medical assistance under the plan shall have opportunity to do

so, and that such assistance shall be furnished with reasonable promptness to all eligible

individuals.” See 42 U.S.C. § 1396a(a)(8). The definition of “medical assistance” includes

payment for medical care. See 42 U.S.C. § 1396d(a) (“The term ‘medical assistance’ means

payment of part or all of the cost of the following care and services or the care and services

themselves . . . .”).

        Saint Anthony believes that those provisions create a statutory entitlement to payment

with “reasonable promptness.” See 42 U.S.C. § 1396a(a)(8). And the Hospital contends that it

can bring suit to enforce it. But once again, the Blessing factors stand in the way.

        First, the statute does not contain the type of rights-vesting language required to give rise

to a right of action. The statute establishes requirements for a “State plan.” Id. It sets conditions

for a state’s participation in the Medicaid program. It does not create direct private rights and

entitle providers to receive payment by any fixed period of time. Cf. Nasello, 977 F.3d at 601–

02.

        In fact, the provision in question does not even mention providers at all. The statute

refers to “individuals wishing to make application for medical assistance.” See 42 U.S.C.

§ 1396a(a)(8) (emphasis added). It would be unnatural to refer to a provider like a hospital as an




                                                  24
“individual.” Individuals go to hospitals, but few of them think that the hospital itself is an

“individual.”

       Saint Anthony argues that the term “eligible individuals” applies to both providers and

patients. See Pl.’s Resp., at 10–11 (Dckt. No. 26). That reading sits uncomfortably with the

sentence as a whole. Section 1396a(a)(8) uses the word “individuals” twice. See 42 U.S.C.

§ 1396a(a)(8) (“A State plan for medical assistance must . . . provide that all individuals wishing

to make application for medical assistance under the plan shall have opportunity to do so, and

that such assistance shall be furnished with reasonable promptness to all eligible individuals.”).

That word first appears in connection with an application – “all individuals wishing to make

application for medical assistance under the plan.” Id. An “application” is the form that an

individual patient submits when applying to the Medicaid program. See 42 C.F.R. § 435.4

(“Applicant means an individual who is seeking an eligibility determination for himself or

herself through an application submission or a transfer from another agency or insurance

affordability program . . . Application means the single streamlined application described at

§ 435.907(b) of this part or an application described in § 435.907(c)(2) of this part submitted by

or on behalf of an individual.” ) (emphasis added).

       So the statutory phrase “individuals wishing to make application” refers to patients who

apply to participate in Medicaid. And when the sentence later states that “such assistance shall

be furnished with reasonable promptness to all eligible individuals,” the phrase “all eligible

individuals” refers to eligible patients who applied for Medicaid benefits and who were deemed

eligible. See 42 U.S.C. § 1396a(a)(8) (emphasis added). It doesn’t mean providers.

       Neighboring provisions reinforce the point. The surrounding text repeatedly uses the

word “individual” to refer to natural persons, not providers. See, e.g., 42 U.S.C. § 1396a(a)(4)



                                                 25
(referring to “any individual employed,” and “each individual who formerly was such an officer,

employee, or contractor”); id. at § 1396a(a)(10)(A)(i) (referring to “all individuals” who are

“qualified pregnant women or children,” or “whose family income” falls below the cutoff, or

who are “qualified family members,” and so on); id. at § 1396a(a)(10)(A)(ii)(XII) (referring to

“TB-infected individuals”); id. at § 1396a(a)(10)(A)(ii)(XVI) (referring to “employed individuals

with a medically improved disability”); id. at § 1396a(a)(10)(C)(ii) (referring to “individuals

under the age of 18”).

       Even if it’s possible to interpret the provision to include providers, Congress did not

“speak with a clear voice, and manifest an unambiguous intent to confer individual rights” on

them. See Gonzaga, 536 U.S. at 286. To create a right enforceable under section 1983,

Congress must speak loud and clear. And here, it didn’t.

       Second, section 1396a(a)(8) is too murky and amorphous to create enforceable rights.

See Blessing, 520 U.S. at 340–41. The statute refers to providing medical assistance with

“reasonable promptness.” See 42 U.S.C. § 1396a(a)(8). But the text does not set any standards

for what is “reasonable,” and what is “prompt[].” Id. Without a measuring stick, courts would

be ill-equipped to evaluate compliance. See Blessing, 520 U.S. at 345 (holding that a

requirement of “sufficient” staff was “far too tenuous” to support a claim because of the

“undefined standard”); Suter v. Artist M., 503 U.S. 347, 359–60 (1992) (holding that a statute

that required “reasonable efforts” did not give rise to a private right of action). Maybe a court

could borrow the yardstick of section 1396a(a)(37)(A) (that is, the 30-day/90-day provision), but

if that’s what Congress had in mind, Congress could have said so.

       Third, the statute does contain some mandatory language. Individuals can apply for

medical assistance, and “such assistance shall be furnished with reasonable promptness to all



                                                 26
eligible individuals.” See 42 U.S.C. § 1396a(a)(8). But again, the mandatory language is geared

toward “eligible individuals,” not providers. Id. The provision does not contain language

creating an unmistakable mandate on the part of the state to do anything for providers. And it

does not compel the state to enforce the payment obligations of MCOs.

        Overall, section 1396a(a)(8) does not contain language that creates unmistakable rights in

the hands of the providers. So it cannot support a claim under section 1983.

II.     Failure to State a Claim

        Even if, for the sake of argument, providers could bring a private right of action under the

provisions in question, Saint Anthony would not have a claim. The complaint fails to state a

claim for which relief can be granted, because the statute does not say what the Hospital thinks it

says. So, even if a provider could bring a claim, the complaint in question doesn’t state a claim.

        The reasons echo some of the reasons why there is no private right of action. Section

1396u-2(f) is about the content of a contract between the state and the MCOs. See 42 U.S.C.

§ 1396u-2(f). Again, a “contract” with MCOs “shall provide” that the MCOs must make

payment on a timely basis consistent with the “procedures” of section 1396a(a)(37)(A). Id.

        So the statute is about the content of contracts. And here, Saint Anthony does not allege

that the contracts with the MCOs lack the necessary provisions. The complaint stops short of

alleging that the state’s contracts failed to include what they must include. So the complaint fails

to state a claim.

        Saint Anthony believes that the statute requires the state to “ensure” that MCOs pay their

bills in a timely manner. See Cplt., at ¶ 80 (Dckt. No. 1) (“The State, through HFS, has an

obligation to hospitals and other providers to ensure their Medicaid claims are timely paid by

Illinois’ MCOs.”). But that’s not what the statute says at all.



                                                 27
       Section 1396a(a)(37)(A) provides that the state plan must have “claims payment

procedures which . . . ensure” payment of a certain percentage of claims in a certain period of

time. See 42 U.S.C. § 1396a(a)(37)(A). The “procedures” will “ensure” payment, not the state.

Id. (emphasis added). Nothing in that provision says that states have an ongoing obligation to

ensure prompt payment by the MCOs.

       The second claim fares no better. As a refresher, section 1396a(a)(8) lays down

requirements for a state’s Medicaid plan. “A State plan for medical assistance must . . . provide

that all individuals wishing to make application for medical assistance under the plan shall have

opportunity to do so, and that such assistance shall be furnished with reasonable promptness to

all eligible individuals.” See 42 U.S.C. § 1396a(a)(8). Saint Anthony does not allege that the

Illinois Medicaid plan lacks that requisite language.

       The bottom line is that the complaint fails to allege a claim against the state. The

Medicaid Act sets requirements for the content of contracts with MCOs, and the content of a

state’s plan. The complaint does not allege that the contract and the plan lack the necessary

provisions. So, even if the statute could give rise to a private right of action, Saint Anthony

Hospital has failed to state a claim.

III.   Enforcement Generally

       The Court adds one final word about where the parties go from here. The gist of the

complaint is that the MCOs aren’t paying as they should. Maybe Saint Anthony is right about

that – the Court does not reach that issue. But if Saint Anthony wants to pursue that issue, suing

the state isn’t the way to go. Saint Anthony brought the wrong claim in the wrong forum.

       Saint Anthony entered into contracts with each of the MCOs, and has the ability to press

its contractual rights under those agreements. The MCOs rightly point out that the agreements



                                                 28
require mandatory arbitration. So, if Saint Anthony wants to assert its right to timely payment

from the MCOs, there is a brightly lit path for doing so. Saint Anthony can file for arbitration.

Maybe Saint Anthony is reluctant to do so for some reason. But that reluctance is not a reason to

tunnel into the federal courthouse by suing the state.

        The federal government has enforcement powers, too. The federal government provides

funds to states with the understanding that they will comply with certain conditions. And if they

don’t comply, the federal government can take funds away. The typical remedy for violating the

terms of Spending Clause legislation is no more spending. See Pennhurst State Sch. & Hosp. v.

Halderman, 451 U.S. 1, 28 (1981) (“In legislation enacted pursuant to the spending power, the

typical remedy for state noncompliance with federally imposed conditions is not a private cause

of action for noncompliance but rather action by the Federal Government to terminate funds to

the State.”).

        The provisions in question illustrate the point. If an MCO doesn’t comply with section

1396u-2, the federal government is prohibited from funding the state’s managed care program.

See 42 U.S.C. § 1396b(m)(2)(A)(xii). If a state doesn’t comply with section 1396a(a), the

Secretary of Health and Human Services “may” withhold Medicaid funding “in whole or in

part.” Planned Parenthood of Indiana, Inc. v. Comm’r of Indiana State Dep’t of Health, 699

F.3d 962, 969 (7th Cir. 2012); see also 42 U.S.C. § 1396c; 42 C.F.R. § 430.12(c).

        If the MCOs failed to live up to their obligations, then the state can do something about

it, too. The state can cancel a contract if an MCO fails to comply with the terms of a contract

with a provider. See 42 U.S.C. § 1396u-2(e)(4)(A) (“In the case of a managed care entity which

has failed to meet the requirements of this part or a contract under section 1396b(m) or

1396d(t)(3) of this title, the State shall have the authority to terminate such contract . . . .”). But



                                                   29
that power to terminate the contract rests with the state, not the judiciary. See Heckler v.

Chaney, 470 U.S. 821, 831 (1985) (“This Court has recognized on several occasions over many

years that an agency’s decision not to prosecute or enforce, whether through civil or criminal

process, is a decision generally committed to an agency’s absolute discretion.”).

        In sum, there are well-defined contractual and statutory routes to follow if the MCOs and

the state are not living up to their obligations. But suing the state in federal court is not one of

them.

                                             Conclusion

        For the reasons stated above, the Court grants the motion to dismiss.




Date: July 9, 2021

                                                       Steven C. Seeger
                                                       United States District Judge




                                                  30
